Citation Nr: 1636129	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  15-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a higher initial evaluation for service-connected right knee disability.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to May 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In July 2016, the Veteran appeared at a live video conference hearing before the undersigned Veterans Law Judge.  His statements at the hearing are taken to raise a motion to advance the case on the Board's docket as a result of financial hardship.  As such, the Board grants the motion and this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Right Knee

The Veteran was granted service connection for his right knee condition in an April 2015 rating decision, and awarded a 10 percent evaluation, effective December 22, 2014.  At that point the disability was characterized as patellofemoral knee syndrome.  Thereafter, the Veteran underwent a July 6, 2015 right total knee replacement procedure.  His right knee evaluation was increased temporarily to 100 percent from the date of the procedure, and adjusted to 30 percent, effective September 1, 2016.  The Veteran appealed the initial rating decision, and the evidence will be reviewed by the Board to determine if his service-connected right knee condition was more severe than the assigned 10 percent rating, prior to July 6, 2015, and whether it is more severe than the assigned 30 percent rating since September 1, 2016.

At the July 2016 Board hearing, the Veteran indicated that he had barely any range of motion in his right knee, prior to his surgery.  The Veteran reported that he was unable to go up steps or bend down and had difficulty walking.  He noted that he was required to keep his leg straight due to the pain.  The Veteran further indicated his right knee would give out with minor stress and continues to give out due to instability.

The Veteran was afforded an April 2015 VA examination in which the examiner diagnosed the Veteran with degenerative arthritis of the right knee.  He noted flexion to 100 degrees and extension to zero degrees with pain noted for both.  He further indicated the Veteran suffers from pain with weight bearing, as well as localized tenderness or pain on palpation in the medial and lateral patellar area, secondary to degenerative joint disease.  The examiner also noted disturbance of locomotion and interference with sitting and standing.

Subsequent to the VA examination, the RO received additional VA treatment records related to the Veteran's right knee.  In a December 2014 VA treatment record the Veteran reported ongoing complaints of chronic bilateral knee pain which he described as worsening.  The examiner noted pain with patellar compression and movement, although range of motion was to 90 degrees.

This evidence suggests a possible worsening of the Veteran's right knee disability.  The Board finds a remand for an additional VA examination is warranted particularly given that the temporary total rating following the knee replacement has recently ended.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

TDIU

The Veteran's statements at the July 2016 Board hearing reasonably raise the issue of whether he is unemployable due to his service-connected knee disabilities.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel of the increased rating issue on appeal. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  This issue has been separately characterized above in accordance with that decision.

At the hearing, the Veteran stated that he lost his job as a pipefitter almost two years prior to the hearing.  He indicated that his job depended on climbing up ladders and stairs and he was unable to perform those tasks due to his service-connected bilateral knee disabilities.  In addition, the April 2015 VA examiner indicated the Veteran was unable to work in occupations that require frequent kneeling or prolonged ambulation.

The issue of entitlement to a TDIU is intertwined with the Veteran's claim for an increased rating for his right knee disability and the RO must adjudicate this issue in the first instance.  Therefore, the Board will also remand the TDIU claim.

Lastly, in light of the remand, any outstanding VA treatment records must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since August 2016.

2.  Send the Veteran a standard TDIU application, and request that he complete and return it with any supporting evidence.

3.  Thereafter, schedule the as to the nature and severity of the Veteran's right knee disability.  The record, to include a complete copy of this remand, must be made available to the examiner.

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

In addressing the severity of the Veteran's right knee disability, the examiner is directed to discuss the range of motion testing in the record, in relation to the pain experienced by the Veteran.  The examiner should comment on the functional limitations caused by the pain experienced and any other associated symptoms, to include disturbance of locomotion and interference with sitting and standing.  The examiner should also discuss the effect of the Veteran's pain on range of motion and indicate, if possible, the degree of flexion and/or extension at which such pain begins.  To the extent pain results in decreased functional motion, such decreased range of motion should be expressed in degrees.

In doing so, the examiner should also provide a retrospective medical opinion on the Veteran's range of motion of the right knee throughout the time period of the claim (since December 2014).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so.

The examiner should also comment on the Veteran's contention in the July 2016 hearing that he suffers from lateral instability and recurrent subluxation.

Further, the examiner should provide an opinion on the combined effects of the Veteran's service connected disabilities (presently, total knee replacement of both knees) on his ability to secure and follow substantial and gainful employment, with consideration of his occupational and educational background, but not nonservice-connected disabilities.

The examiner must provide a complete rationale for the conclusions reached.

4.  Finally, readjudicate the appeal, to include entitlement to a TDIU.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

